Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the optical analyzer configured to expose the fluid specimen contained within the fluid conduit to an illuminant and measure light received at the detector; and an optical alignment mechanism mechanically coupling the light source, the conduit retainer, and the light detector together, and configured to align at least the light detector with the fluid conduit at the position for optical analysis, wherein the conduit retainer is configured to position the fluid conduit at a position of alignment with the light, without incident light passing through any airspace or gap” along with all other limitations of the claim. 
As to claim 19, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the optical analyzer configured to expose the fluid specimen to incident light and measure light received at the light detector; and an optical alignment mechanism configured to clamp the fluid conduit in the conduit retainer at the position for optical analysis, wherein the conduit retainer is configured to position the fluid conduit at a position of alignment with the light, without incident light passing through any airspace or gap” along with all other limitations of the claim. 


 

Claims 2-7, 10-18 and 20-22 are allowable due to their dependencies. 
The closest references, TOSHIO et al. (JP 1137930A) and SAMSOONDAR et al. (US2002/0167667A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886